Exhibit 10.1

ADDENDUM

EMPLOYMENT AND NON-COMPETE AGREEMENT

DANIEL TURISSINI

This Agreement is made as of July 25, 2007, between WidePoint Corporation
(WidePoint) and Daniel E. Turissini (Employee), and represents an Addendum to
the Employment and Non-Compete Agreement between the parties executed in
October, 2004. This Addendum is intended to clarify and supplement, and not
replace, the provisions of the executed and existing Employment and Non-Compete
Agreement.

  1. The Employment Agreement shall be annually renewable, as contemplated in
Paragraphs 1 and 4 of the original Agreement, with such Employment Period
continuing hereunder.


  2. This supplemental Addendum specifically confirms that the Agreement is
hereby extended for its fourth and fifth consecutive annual periods, commencing
October 25, 2007 for two additional one year periods, through and including
October 24, 2009.


  3. In consideration for, and as an incentive to, Employee’s incremental
commitment, WidePoint agrees to annual payments of $25,000 for each of the
fourth and fifth annual periods from October 25, 2007 through October 24, 2009.
Such payments will be made in advance, as of the execution date of this
Addendum, but are contingent upon Employee’s compliance with the terms of the
Addendum.


  4. The Compensation and Benefits provisions (Paragraph 2) of the original
Agreement shall remain unchanged. This includes Base Salary, Benefits, and
Expenses. Apart from the provisions of the earlier Addendum, a Senior Management
Incentive Program will be separately developed for each of the calendar years
2008 and 2009, including Cash and Stock award opportunities tied to performance
metrics.


  5. The Termination and Non-Compete provisions (Paragraphs 4 and 5) shall
remain unchanged and in effect.


        In witness whereof, the parties have executed this Addendum on the day
and year first written above.

EMPLOYEE: WIDEPOINT CORPORATION:
/s/ Daniel Turissini(signed) /s/ Steve L. Komar Daniel Turissini, CEO, ORC Steve
L. Komar, CEO